Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 1 of 17 PageID #: 4




 EXHIBIT “A”
                 Summons and Verified Complaint
      Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 2 of 17INDEX
                                                                          PageID
                                                                              NO. #: 5
                                                                                   71,9078/2020
NYSCEF DOC.   NO.   1                                                                          RECEIVED NYSCEF     :   10/A9 /2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS
                                                                                       Filed


          MATT TAN VILLANUEVA and INDITTA VILLANUEVA,                                  INDEX NO

                                           Plaintiffs,                                 Plaintiffdesignates
                                                                                       QUEENS County as the
                    -against-                                                          place of trial.

          HAROLD MASSENGILL and JB HUNT TRANSPORT INC.                                 SUMMONS
                                             Defendants.                               The basis ofvenue is
                                                                                       the location of the accident.



                                           To the above-named Defendants:

                    YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve

         a copy of your answer on the     plaintiff   s attorneys   within 20 days after the service of this

         summons, exclusive of the day of service of this stilnmons, or within 30 days after service of this

         swnmons is complete      if this surnmons is not personally delivered to you within the State of New

         York.

                    In case of your failure to answer this summons, a judgment by default will be taken

         against you for the relief demanded in the complaint, together with the costs of this action.

         Dated: Astoria, New York
                 October 76,2020

                                           By: Nicholas Mateusz
                                           SURDEZ & PEREZ, P
                                           Attomeys for Plaintiff
                                           32-72 Steinway Street, Suite 401
                                           Astoria, New York I1103
                                           (7r8) 482-lsss




                                                           1of14
      Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 3 of 17INDEX
                                                                          PageID
                                                                              NO.#:7L9078/2020
                                                                                     6
NYSCEF DOC.   NO.   1                                               RECEIVED NYSCEF. TO/19/2020




                                                    ADDENDUM


          TO:       HAROLD MASSENGILL
                    4334 Berger Ave,
                    Baltimore, Maryland 21206

                    JB HUNT TRANSPORT INC.
                    8825 N. 23d Avenue, Suite 100
                    Phoenix, Arizona 85021




                                                    2ofL4
      Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 4 of 17rNDEX
                                                                          PageID
                                                                              NO.#:71,9078/2020
                                                                                    7
   LED
NYSCEF DOC. NO. 1                                               RECEIVED NYSCEF I I0 /1,9 /2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COLINTY OF QUEENS

                                                                              INDEX NO.
          MATT TAN VILLANUEVA and INDIRA VILLANUEVA,

                                          Plaintiffs,                         VERIFIED COMPLAINT
                            -against-

          HAROLD MASSENGILL and JB H['NT TRANSPORT INC,

                                          Defendants.



                   Plaintiffs, by their attomeys, SURDEZ & PEREZ, P.C., as and for their Verified

          Complaint, respectfully alleges, the following   :




             AS FOR A F'IRST CAUSE OF ACTION ON BEHALF'OF'PLAINTIFF MATT TAN
                                                        VILLANUEVA
              l.   The plaintiff, MATT TAN VILLANUEVA, that at all times herein mentioned was and is

          a resident   of the County of Nassau, Town of Valley Stream, and the State of New York.

             2.    Upon information and belief, the defendant, HAROLD MASSENGILL, at all times

         herein mentioned was and is a resident of the Town of Baltimore and the State of Maryland.

             3.    Upon information and belief, the defendant, JB HLINT TRANSPORT,INC, at all times

         herein mentioned was and is a corporation licensed to do business in the State of Arizona,

         organized and existing under the laws of the State of Arizona, with a principal place of business

         situated in the County of Maricopa, City of Phoenix, and the State of Arizona.

             4.    Upon information and belief, on January 8,2A19, defendant JB HUNT TRANSPORT,

         INC. was the owner of a certain automobile, bearing Oklahoma license plate number 2W1230.

             5.    Upon information and belief, on January 8,2019, defendant JB HLINT TRANSPORT

         INC. was the registered owner of a certain automobile, bearing Oklahoma license plate number

         2W1230.




                                                         3of14
      Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 5 of 17]NDEX
                                                                          PageID
                                                                              NO.#:71,9078/2020
                                                                                     8
 I
NYSCEF DOC.   NO.   1                                                                  RECEIVED NYSCEF      | L0/]-9/2020




               6.   Upon information and belief, on January 8,2079, defendant JB HLINT TRANSPORT,

          INC. was the titled owner of a certain automobile, bearing Oklahoma license plate number

          2W1230.

               7.   Upon information and belief, on January 8,2019, defendant JB HUNT TRANSPORT,

          INC. maintained a certain automobile, bearing Oklahoma license plate number2WJ230.

               8.   Upon information and belief on January 8,2019, defendant JB HUNT TRANSPORT

          INC. controlled a certain automobile, bearing Oklahoma license plate number 2WJ230.

               9.   On January 8,2019, defendant HAROLD MASSENGILL was the operator of a certain

          automobile, bearing Oklahoma license plate number 2WJ230.

               10. On January 8,2019,the automobile bearing Oklahoma license plate number 2WJ230 was

         being operated by defendant HAROLD MASSENGILL with the express knowledge and/or

         consent of the owner.

               11. On January   8,20|9,the automobile bearing Oklahoma license plate number 2WJ230 was
         being operated by defendant HAROLD MASSENGILL on the business of its owner.

               12. OnJanuary 8,2019, the plaintiff MATT TAN VILLANUEVA was the operator of a

         certain automobile, bearing Hawaii license plate number GMA7146.

              13. On January 8,201,9, the vehicle operated by the defendant   HAROLD MASSENGILL
         bearing Oklahoma license plate2WJ230 and ihe vehicle operated by the plaintiff MATT TAN

         VILLANUEVA, bearing Hawaii license plate GMA7146 cane into contact with            each other at or

         about the intersection of 47th Avenue and Vandam Street, County of Queens, City and State     of
         New York.

              14. That at all times herein mentioned, the roadways at or near, and including, the

         intersection of 47th avenue and Vandam Street, County of Queens, City and State of New York,

         are and were public roadways, streets, highways, interstates, and/or thoroughfares used

         extensively by the public in general.




                                                          )

                                                      4ofL4
      Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 6 of 17INDEX
                                                                          PageID
                                                                              No.#:7r9oig/2020
                                                                                    9
 ILED:         EN
NYSCEF DOC.   NO. 1                                                                           RECETVED NYSCEF     ? L0/L9/2020




                  15. That the negligence of the defendant      HAROLD MASSENGILL and JB HttNT
          TRANSPORT INC. consisted of owning, operating, maintaining and controlling the aforesaid

          motor vehicles in a negligent and careless manner causing severe personal injuries to the

          plaintiff.

                  16. Solely as a result of the defendants' negligence and carelessness the    plaintiff was caused

          to suffer severe and serious personal injuries, and further, that the plaintiffwas subjected to great

          physical pain.

                  17. As a result   of the foregoing collision, the plaintiff MATT TAN VILLANUEVA sustained

          a "serious     injury"    as defined by   Article 5l of the Insurance Law of the State of New York.

               18. As a result of the foregoing collision, the         plaintiff MATT TAN VILLANUEVA suffered

          "economic loss" in excess of "basic economic loss", as those terms are defined by Article 51 of

          the Insurance Law of the State         ofNew York.
               19. This action falls      within one or more of the exceptions set forth in Section 1602 of the

          Civil Practice Law and Rules.

               20. Due to defendants' negligence, plaintiff is entitled to damages in excess of the

         jurisdictional limit of all lower courts that would otherwise have jurisdiction in this state and by

         the reason of the foregoing, the plaintiff has suffered damages in the amount to be determined at

         trial.


                  AS FOR A FIRST CAUSE OF ACTION ON BEHALF OF PLAINTIFF INDIRA
                                                           VILLAIIUEVA
               21. Plaintiff restates and realleges each and every allegation contained in the preceding

         paragraphs as      if fully   set forth herein.

               22.The plaintiff, INDIRA VILLANUEVA, that at all times herein mentioned was and is a

         resident of the County of Nassau, Town of Valley Stream, and the State of New York.

               23. Upon information and belief, the defendant, HAROLD MASSENGILL, at all times




                                                                   J



                                                              5of14
     Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 7 of 17INDEX
                                                                        PageID
                                                                             NO.#:719078/2020
                                                                                   10
                                       RK
NYSCEF DOC.   NO.   1                                                                       RECETVED NYSCEF   :   1,0/1,9/2O2O




          herein mentioned was and is a resident of the Town of Baltimore and the State of Maryland.

               24.Uponinformation and belief, the defendant, JB HUNT TRANSPORT,INC, at all times

          herein mentioned was and is a corporation licensed to do business in the State of Arizona,

          organized and existing under the laws of the State of Arizona, with a principal place of business

          situated in the County of Maricopa,   city of Phoenix,      and the state of Arizona.

               25. Upon information and belief on January 8, 2019, defendant JB HUNT TRANSPORT,

          INC. was the owner of a certain automobile, bearing Oklahoma license plate number 2WJ23A.

               26. Upon information and belief, on January 8,2079, defendant JB HUNT TRANSPORT

          INC. was the registered owner of a certain automobile, bearing Oklahoma license plate number

          2W1230.

               27.Upon information and belie{ on January 8,2019, defendant JB HLINT TRANSPORT,

         INC. was the titled owner of a certain automobile, bearing Oklahoma license plate number

         2W1230.

              28. Upon information and belief, on January 8,2019, defendant JB HLfNT TRANSPORT,

         INC. maintained a certain automobile, bearing Oklahoma license plate number 2WJ230.

              29. Upon information and belief, on January 8,2019, defendant JB HTINT TRANSPORT

         INC. controlled a certain automobile, bearing Oklahoma license plate number 2WJ230.

              30. On January 8,2}l9,defendant HAROLD MASSENGILL was the operator of a certain

         automobile, bearing Oklahoma license plate numb er 2W J230.

              31. On January 8, 2019, the automobile bearing Oklahoma license plate number 2WJ230 was

         being operated by defendant HAROLD MASSENGILL with the express knowledge and/or

         consent of the owner.

              32. OnJanuary 8,2019, the automobile bearing Oklahoma license plate number 2WJ230 was

         being operated by defendant HAROLD MASSENGILL on the business of its owner.

              33. On January 8,2019, the plaintiff INDIRA      VILLANUEVA was the passenger in a certain




                                                           4



                                                       6 of    '1,4
      Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 8 of 17rNDEX
                                                                         PageID
                                                                              NO.#:71,9078/2020
                                                                                    11
 IL
NYSCEF DOC.   NO.   1                                                                         RECETVED NYSCEF   | 1,0/t9/2020




           automobile, bearing Hawaii license plate number GMA7146.

               34. On January 8,2019, the vehicle operated by the defendant HAROLD MASSENGILL

           bearing Oklahoma license plate 2WJ230 and the vehicle in which plaintiff INDIRA

           VILLANUEVA was apassenger, bearing Hawaii license plate GMA7t46 came into contact with

           each other at or near the intersection of 47s Avenue and Vandam Street, County of Queens, City

          and State of New York.

               35. That at all times herein mentioned, the roadways at or near, and including, the

          intersection of 47th avenue and Vandam Street, County of Queens, City and State of New York,

          are and were public roadways, streets, highways, interstates, and/or thoroughfares used

          extensively by the public in general.

               36. That the negligence of the defendant HAROLD MASSENGILL and JB HUNT

          TRANSPORT INC. consisted of owning, operating, maintaining and controlling the aforesaid

          motor vehicles in a negligent and careless manner causing severe personal iqjuries to the

          plaintiff.

               37. Solely as a result of the defendants' negligence and carelessness the plaintiff was caused

          to suffer severe and serious personal injuries, and further, that the plaintiff was subjected to great

          physical pain.

              38. As a result of the foregoing collision, the plaintiff INDIRA        VILLANUEVA      sustained a
          o'serious
                        injury"   as defined by   Article 51 of the Insurance Law of the State of New York.

              39. As a result ofthe foregoing collision, the plaintiff INDIRA        VILLANUEVA suffered
         "economic loss" in excess of "basic economic loss", as those terms are defined by Article 51 of

         the Insurance Law of the State ofNew York.

              40. This action falls within ons or more of the exceptions set forth in Section 1602 of the

         Civil Practice Law and Rules.

              41. Due to defendants' negligence, plaintiff is entitled to damages in excess of the




                                                                   5



                                                              7 of     7-4
     Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 9 of 17 PageID #: 12
                                             ERK                                                     rNDEX NO. 7L9O78/2020
NYSCEF DOC.   NO.   1                                                                        RECEIVED NYSCEF     ? L0/1,9/2020




          jurisdictional limit of all lower courts that would otherwise have jurisdiction in this state and by

          the reason of the foregoing, the plaintiffhas suffered damages in the amount to be determined at

          trial.


                    AS FOR A SECOND CAUSE OF ACTION ON BEHALF OF PLAINTIFF MATT
                              TAN VILLANUEVA FOR VICARIOUS LIABILITY

               42. Plaintiff restates and realleges each and every allegation contained in the preceding

          paragraphs as      if fully   set forth herein.

               43. Upon information and beliei on January 8,2019, defendant employee HAROLD

         MASSENGILL was, operating the aforesaid automobile bearing Oklahoma license plate number

         2WJBA          as an agent, servant, employee, and./or otherwise acting under the   direction and control

         of defendant employer JB HLINT TRANSPORT INC.

               44. Upon information and belief, on January 8,2019, defendant employee HAROLD

         MASSENGILL was acting with the full knowledge, permission, andlor consent of defendant

         employer JB HUNT TRANSPORT INC.

              45. Upon information and belief, on January 8,z}7g,defendant employee HAROLD

         MASSENGILL was acting within the course and scope of his employment with defendant

         employer JB HLINT TRANSPORT INC.

              46.   By reason of the aforesaid negligence and carelessness of defendant employee HAROLD

         MASSENGILL in the operation of said vehicle, defendant employer JB HUNT TRANSPORT

         INC. is vicariously liable for the injuries suffered by Plaintiff MATT TAN VILLANUEVA.

              47. As a direct and proximate result of the negligence and carelessness of defendants,

         plaintiff MATT TAN VILLANUEVA was injured.




                                                               6



                                                            Bof14
    Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 10 of 17rNDEX
                                                                         PageID
                                                                             NO.#:71,907
                                                                                    13 B / 2O20
NYSCEF DOC.   NO.   1                                                                  RECETVED NYSCEF       I r0/1,9/2020



               48. As a direct and proximate result of the negligence and carelessness of defendant,   plaintiff

          MATT TAN VILLANUEVA was seriously injured.



                    AS FOR A SECOND CAUSE OT'ACTION ON BEHALF OF PLAINTIFF INDIRA
                                VILLANUEVA F'OR VICARIOUS LIABILITY

               49. Plaintiffrestates and realleges each and every allegation contained in the preceding

          paragraphs as   if fully   set forth herein.

               50. Upon information and       belief on January 8,2019, defendant employee HAROLD

          MASSENGILL was, operating the aforesaid automobile bearing Oklahoma license plate number

          2WJ230 as an agent, servant, employee, and/or otherwise acting under the direction and control

          of defendant employer JB HUNT TRANSPORT INC.

               51. Upon information and belief, on January 8,2A19, defendant employee HAROLD

          MASSENGILL was acting with the full knowledge, permission, and"/or consent of defendant

          employer JB HUNT TRANSPORT INC.

               52. Upon information and belief, on January 8,2019, defendant employee HAROLD

         MASSENGILL was acting within the course and scope of his employment with defendant

         employer JB HUNT TRANSPORT INC.

              53. By reason of the aforesaid negligence and carelessness of defendant employee HAROLD

         MASSENGILL in the operation of said vehicle, defendant employer JB HtiNT TRANSPORT

         INC. is vicariously liable for the injuries suffered by PlaintiffINDIRA VILLANUEVA.

              54. As a direct and proximate result of the negligence and carelessness of defendants,

         plaintiff INDIRA VILLANUEVA was injured.

              55. As a direct and proximate result of the negligence and carelessness of defendant,    plainti{f



                                                             7



                                                         9 of    1-4
     Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 11 of 17INDEX
                                                                          PageID
                                                                              NO.#:71,9078/2020
                                                                                     14
 ILED
NYSCEF DOC.   NO.   1                                                                   RECEIVED NYSCEF    : 1,O/]-9/2020



          INDIRA VILLANUEVA was seriously injured.



                AS FOR A THIRD CAUSE OF ACTION ON BEHALF OF PLAINTIF'F MATT TAN
                YILLANUEVA F'OR NEGLIGENT HIRING. SUPERVISION. AND RETENTION
               56. Plaintiffrestates and realleges each and every allegation contained in the preceding

          paragraphs as   if fully set forth   herein.

               57. On January 8,2A19, and for some time prior to and thereafter, defendant employer JB

          HUNT TRANSPORT INC. had a duty to hire and retain as employees, agents, andlor servants,

          suitable, competent, qualified, experienced, train, and adequate individuals to operate its motor

          vehicles.

               58. On January 8,2019, and for some time prior to and thereafter, defendant employer JB

          HLfNT TRANSPORT INC. had a duty to ensure that its motor vehicles were entrusted for use

         only to drivers who were fit to work, properly trained, supervised, and instructed.

               59. On January 8,2019, and for some time prior to and thereafter, defendant employer JB

         HLINT TRANSPORT INC. had a duty to ensure that drivers who constituted apotential hazard

         or danger to the public, those with unsuitable propensities, and/or those with emotional, physical,

         psychological, and/or physiological traits and/or characteristics contraindicated to the safe

         operation of its motor vehicles, not be employed, retained, and"/or otherwise permitted to operate

         same.

              60. As a direct and proximate result of the negligence of defendant employer JB HUNT

         TRANSPORT INC. in its hiring and retention of defendant employee HAROLD MASSENGILL

         as its employge, agent, and/or servant, and its entrustment to him   of the aforesaid motor vehicle

         involved in the accident, herein, plaintiff MATT TAN VILLANUEVA was seriously injured.




                                                             8



                                                         10 of 14
     Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 12 of 17rNDEX
                                                                          PageID #: 15
                                                                              NO. 7A9078/2020
                                           RK
NYSCEF DOC.   NO.   1.                                                                        RECETVED NYSCEF    |   1,O/1,9/2020




               61. That by reason of the foregoing, plaintiff        MATT TAN VILLANUEVA          has been

          damaged in an amount in excess of the jurisdictional limits of all lower courts that would

          otherwise have jurisdiction in this state and by reason of the foregoing, the plaintiff has suffered

          damages in the amount to be determined at trial.

               62. The limitations on liability set forth in CPLR 1601 do not apply to this action.




                 AS FOR A THIRD CAUSE OF ACTION ON BEHALF'OF PLAINTIF'F INDIRA
               VILLANUEVA FOR NEGLIGENT NIRING. SUPERVISION. AND RETENTION

               63. Plaintiff restates and realleges each and every allegation contained in the preceding

         paragraphs as   if fully   set forth herein.

               64. On January 8,2019, and for some time prior to and thereafter, defendant employer JB

         HLINT TRANSPORT INC. had a duty to hire and retain as employees, agents, and/or servants,

         suitable, competent, qualified, experienced, train, and adequate individuals to operate its motor

         vehicles.

              65. On January 8,2019, and for some time prior to and thereafter, defendant employer JB

         HLINT TRANSPORT INC. had a duty to ensure that its motor vehicles were entrusted for use

         only to drivers who were fit to work, properly trained, supervised, and instructed.

              66. On January 8,2A19, and for some time prior to and thereafter, defendant employer JB

         HUNT TRANSPORT INC. had                a   duty to ensure that drivers who constituted a potential hazard

         or danger to the public, those with unsuitable propensities, and/or those with emotional, physical,

         psychological, and./or physiological traits and/or characteristics contraindicated to the safe

         operation of its motor vehicles, not be employed, retained, and/or otherwise permitted to operate

         same.




                                                                 9



                                                            l-1 of   14
     Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 13 of 17INDEX
                                                                          PageID #: 16
                                                                              NO. 719078/2020
NYSCEF DOC.   NO.   1                                                                     RECETVED NYSCEF     : t0/1,9/2020



                67. As a direct and proximate result of the negligence of defendant employer JB HUNT

          TRANSPORT INC. in its hiring and retention of defendant employee HAROLD MASSENGILL

          as   its employee, agent, andlor servant, and its entrustment to him of the aforesaid motor vehicle

          involved in the accident, herein, plaintiffINDIRA VILLANUEVA was seriously injured.

               68. That by reason of the foregoing, plaintiff INDIRA     VILLANUEVA       has been damaged    in

          an amount     in excess ofthe jurisdictional limits of all lower courts that would otherwise have

          jurisdiction in this state and by reason of the foregoing, the plaintiff has suffered damages in the

          amount to be determined at trial.

               69. The limitations on   liability set forth in CPLR 1601 do not apply to this action.


                    WHEREtr'ORE, the plaintiff demands judgment awarding damages, in an amount

          exceeding the monetary jurisdictional limits of all lower costs which would otherwise have

         jurisdiction, together with interest and the costs and disbursements of this action, and such other

          and fi,rther relief as to this Court seems just and proper.


          Dated: Astoria, New York
                    October 16,2020

                                            By: Nicholas Mateusz             Esq-
                                            SURDEZ & PEREZ, P.C.
                                            Attorneys for Plaintiff
                                            32-72 Steinway Street
                                            Suite 401
                                            Astoria, New York 11103
                                            (718) 482-lss5




                                                             l0


                                                        L2 of     L4
    Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 14 of 17 PageID
                                                                            No.#:719078
                                                                                   17
                                                                                                   INDEX                  /2020
 ILED:
NYSCEF DOC.   NO.   1                                                                        RECETVED   NYSCEF :    tO/1'9 /2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COLINTY OF QUEENS

                                                                                   INDEX NO
          MATT TAN VILLANUEVA ANd INDIRA VILLANUEVA'

                                           Plaintiffs,                             VERIFICATION ANI)
                                                                                   CPLR 3020 (d)
                            -against-                                              CERTIFICATION

          HAROLD MASSENGILL              ANd   JB HLINT TRANSPORT INC,

                                           Defendants.



                    NICHOLAS MATEUSZ MADEJ, an attorney admitted to practice in the Courts of the

          State of New York, affirms the following under penalty of perjury:

          1.        Affirmant is the attomey for plaintiffs in the within entitled action.

          2.        Affirmant has read the foregoing VERIFIED COMPLAINT and knows the contents to be

          true to affirmant's knowledge, except as to those matters described as being alleged upon

          information and belief, and as to those matters; affirmant believes them to be true.

          3.        This verihcation is being made by affirmant and not by the plaintifffor the reason that

          plaintiff presently does not reside within Queens County, in which affirmant maintains his office.

          4.        The sources of affirmant's knowledge and the grounds for affirmant's belief concerning

          the subject matter of this suit are affirmant's investigation, documents, and affirmant's review         of

          the   file maintained by affirmant in the course of the prosecution of this matter.

          Dated: Astoria, New York
                    October 16,2020

                                                                   NICHOLAS MATEU                   EJ, ESQ




                                                          13 of   14
Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 15 of 17 PageID #: 18



SUPREME COURT OF THE STATE OF NEW YORK
couNTY oF QUEENS

MATT TAN VILLANUEVA and INDIRA VILLANUEVA,

                            Plai ntiff/Petitioner,


              - against -                                       tndex No.71907812020
HAROLD MASSENGILL and JB HUNT TRANSPORT
tNc,
                            DefendanURespondent.

                               NOTICE OF ELECTRONIC FILING
                                      (Mandatory Case)
                                   (Uniform Rule $ 202.5-bb)

       You have received this Notice because:

              1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
              New York State Courts E-filing system ("NYSCEF"), and

              2) You are a DefendanVRespondent (a party) in this case.

        o lf you are represented by an attorney:
          Give this Notice to your attorney. (Attornevs: see "lnformation for Attorneys" pg. 2)

       e lf you are not represented bv an attornev:
         You will be served with all documents in paper and you must serve and file your
         documents in paper, unless you choose to participate in e-filing.

         lf you choose to participate in e-filing, you must have access to a computer and a
        scanner or other device to convert documents into electronic format, a connection
        to the internet, and an e-mail address to receive service of documents.

        The benefits of participating in e-filing include:

                     o serving and filing your documents electronically

                     r free access to view and print your e-filed documents
                     o limiting your number of trips to the courthouse

                     o paying any court fees on-line (credit card needed)

       To register for e-filing or for more information about how e-filing works:

       o visit: wr/v\ /.nvcourts.oov/efile-un represented or
       o contact the Clerk's Office or Help Center at the court where the case was filed. Court
         contact information can be found at www.nycourts.qov


                                             Page    1 of   2                    EFM-1
Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 16 of 17 PageID #: 19



            To find legal information to help you represent yourself visit rl{ww.nvQolghelp.q*v

                                                           lnformation for Attorneys
                                                  (E-filing is Mandatory for Attorneys)

            An attorney representing a party who is served with this notice must either:

                   1) immediately record his or her representation within the e-filed matter on the
                   NYSCEF site www.n,ycourts.qol!'e'[!le ; or

                   2) lile the Notice of Opt-Out form with the clerk of the courl where this action is
                   pending and serve on all parties. Exemptions from mandatory e-filing are limited to
                   attorneys who certify in good faith that they lack the computer hardware and/or
                   scanner and/or internet connection or that they lack (along with allemployees subject
                   to their direction) the knowledge to operate such equipment. [Section 202.s-bb(e)]

            For additional information about electronic filing and to create a NYSCEF account, visit the
            NYSCEF website at www"nltcourts qovlefile or contact the NYSCEF Resource Center
            (ph o ne : 64 6-386-3033 ; e- m a i I : l}s qef@qyealr Lts .go9,



     Dated: 1011912020                 E


           Nicholas Mateusz Madej, Esq.

                   Name
       Surdez & Perez, P.C
                                                            11-41   rl l**xV .r+..,+,s,,ih.
                                                                                               d
                                                                                              u" I r Artnr        ts{   I   |   \Q   J
                                                                                                             ^r
                   Firm Name                                                    Address

                                                             (718) 482-1555
                                                                                Phone

                                                             ssurdez@surdezlaw"com                                          EI
                                                                                E-Mail


     To:    Harold Massengill- 4334Berger Avenue, Baltimore, MD 21206

           JB Hunt Transport, INC.- 8825 N 23d Avenue, Suite 100, Phoenix, AZ 85021




                                                                                                     2124t2A



        lndex #                                Page2 of2                                         EFM.1
     Case 1:20-cv-05671-FB-SMG Document 1-1 Filed 11/20/20 Page 17 of 17INDEX
                                                                          PageID
                                                                              NO.#: 20 /2020
                                                                                  7r-9078
NYSCEF DOC.   NO.   1                                                     RECETVED NYSCEF   z a0/a9 /2020



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS



          MATT TAN VILLANUEVA       and TNDIRA     VILLANUEVA,

                                    Piaintiffs,


                        -against-


         HAROLD MASSENGILL and JB HUNT TRANSPORT INC,

                                    Defendants.




                                    SUMMONS and VERIFIED COMPLAINT




                                              SURDEZ & PEREZ, P.C.
                                                Attorneys for Plaintiff
                                                32-72 Steinway Street
                                                       Suite 401
                                              Astoria, New York 11103
                                                   (718) 482-15s5




                                                  L4 of   1-4
